UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJune 30, 2013(Unaudited) DWS Global Inflation Fund Principal Amount ($) Value ($) Government & Agency Obligations 94.9% U.S. Treasury Obligations U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 (a) 0.75%, 2/15/2042 (a) 1.75%, 1/15/2028 2.125%, 2/15/2040 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 7/15/2022 0.125%, 1/15/2023 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 (a) 1.375%, 1/15/2020 1.625%, 1/15/2018 (a) 2.0%, 7/15/2014 U.S. Treasury Note, 0.75%, 6/15/2014 (b) Total Government & Agency Obligations (Cost $223,691,138) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $80,468) Asset-Backed 1.0% Home Equity Loans Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.333% *, 1/15/2037 NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.243% *, 12/25/2034 Total Asset-Backed (Cost $2,058,182) Collateralized Mortgage Obligation 0.3% Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.643% *, 2/25/2034 (Cost $783,898) Short-Term U.S. Treasury Obligations 1.4% U.S. Treasury Bills: 0.1% **, 9/5/2013 (c) 0.146% **, 6/26/2014 0.167% **, 11/14/2013 (b) Total Short-Term U.S. Treasury Obligations (Cost $3,147,703) Shares Value ($) Common Stocks 2.4% Financials American Capital Agency Corp. (REIT) (a) American Capital Mortgage Investment Corp. (REIT) Total Common Stocks (Cost $7,203,637) Contracts Value ($) Call Options Purchased 0.0% Options on Exchange-Traded Futures Contracts 10 Year U.S. Treasury Note Future, Expiration Date 8/23/2013, Strike Price $132.5 (Cost $31,000) 62 Shares Value ($) Securities Lending Collateral 9.7% Daily Assets Fund Institutional, 0.10% (d) (e) (Cost $22,156,175) Cash Equivalents 0.0% Central Cash Management Fund, 0.07% (d) (Cost $80,416) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $259,232,617) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2013. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $259,585,929.At June 30, 2013, net unrealized depreciation for all securities based on tax cost was $7,918,991.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,451,867 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $11,370,858. (a) All or a portion of these securities were on loan.The value of securities loaned at June 30, 2013 amounted to $21,767,405 which is 9.5% of net assets. (b) At June 30, 2013, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (c) At June 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At June 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 9/19/2013 10 ) 3 Month Euro Euribor Interest Rate Futures EUR 6/16/2014 3 ) 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 6/16/2014 4 ) 3 Month EuroyenFutures JPY 6/16/2014 4 3 Month Sterling (Short Sterling) Interest Rate Futures GBP 6/18/2014 5 ) 5 Year U.S. Treasury Note USD 9/30/2013 ) ASX 90 Day Bank Accepted Bills AUD 6/12/2014 4 ) 90 Day Eurodollar USD 6/16/2014 4 ) Federal Republic of Germany Euro-Bund EUR 9/6/2013 5 ) Ultra Long U.S. Treasury Bond USD 9/19/2013 3 ) Total net unrealized depreciation ) At June 30, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 9/19/2013 At June 30, 2013, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (f) Put Options 10 Year U.S. Treasury Note Future 62 8/23/2013 ) (f) Unrealized depreciation on written options on exchange-traded futures contracts at June 30, 2013 was $174,375. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (g) Call Options Receive Fixed - 4.064% - Pay Floating - LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Put Options Pay Fixed - 2.064% - Receive Floating - LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Total ) (g) Unrealized depreciation on written options on interest rate swap contracts at June 30, 2013 was $74,411. At June 30, 2013, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 Floating — LIBOR Fixed — 0.515% — 7/16/2013 7/16/2018 Fixed — 1.148% Floating — LIBOR — 7/16/2013 7/16/2023 Floating — LIBOR Fixed — 1.858% 7/16/2013 7/16/2033 Fixed — 2.322% Floating — LIBOR — 7/16/2013 7/16/2043 Floating — LIBOR Fixed — 2.424% — Total net unrealized appreciation At June 30, 2013, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (h) Long Positions 7/15/2013 3 % Barclays-Commodity Strategy 1610 Index 7/15/2013 4 % BNP Paribas 03 Alpha Index ) 7/15/2013 2 % Citi Cubes Dow Jones-UBS Weighted Index ) 7/15/2013 5 % Dow Jones-UBS Commodity Index ) 7/15/2013 2 % Dow Jones-UBS Commodity Index ) 7/15/2013 6 % Dow Jones-UBS Commodity Index 7/15/2013 7 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 7/15/2013 8 % JPMorgan Seasonal Commodity Spread Index 7/15/2013 6 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 7/15/2013 6 % Merrill Lynch Commodity Index eXtra LDA Long/Short Index 5 7/15/2013 9 % UBS Custom Commodity Index Short Positions 7/15/2013 8 % Dow Jones-UBS Commodity Index 7/15/2013 10 % Dow Jones-UBS Commodity Index 7/15/2013 4 % Dow Jones-UBS Commodity Index 7/15/2013 9 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend Total net unrealized appreciation (h) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 Barclays Bank PLC 4 BNP Paribas 5 Canadian Imperial Bank of Commerce 6 Bank of America 7 The Goldman Sachs & Co. 8 JPMorgan Chase Securities, Inc. 9 UBS AG 10 Macquarie Bank Ltd. LIBOR: London Interbank Offered Rate At June 30, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty NOK EUR 7/5/2013 Citigroup, Inc. USD NOK 7/5/2013 68 Citigroup, Inc. GBP USD 7/5/2013 JPMorgan Chase Securities, Inc. JPY USD 7/10/2013 Nomura International PLC EUR USD 7/11/2013 JPMorgan Chase Securities, Inc. EUR USD 7/11/2013 Barclays Bank PLC GBP USD 7/11/2013 BNP Paribas SGD USD 7/11/2013 JPMorgan Chase Securities, Inc. AUD NZD 7/12/2013 Citigroup, Inc. CZK USD 7/12/2013 BNP Paribas CZK USD 7/12/2013 BankofAmerica NZD USD 7/15/2013 Citigroup, Inc. USD ZAR 7/15/2013 Barclays Bank PLC EUR USD 7/17/2013 Nomura International PLC GBP USD 7/17/2013 JPMorgan Chase Securities, Inc. JPY USD 7/24/2013 Barclays Bank PLC USD ZAR 7/25/2013 Barclays Bank PLC USD AUD 7/26/2013 JPMorgan Chase Securities, Inc. AUD USD 7/26/2013 BNP Paribas CAD USD 7/26/2013 Nomura International PLC CAD USD 7/31/2013 JPMorgan Chase Securities, Inc. USD JPY 8/2/2013 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 7/5/2013 ) BNP Paribas USD JPY 7/5/2013 ) Nomura International PLC EUR NOK 7/5/2013 ) UBS AG JPY USD 7/5/2013 ) Nomura International PLC USD JPY 7/10/2013 ) Barclays Bank PLC USD EUR 7/11/2013 ) Barclays Bank PLC USD GBP 7/11/2013 ) Barclays Bank PLC USD SGD 7/11/2013 ) Nomura International PLC NZD AUD 7/12/2013 ) Nomura International PLC NZD AUD 7/12/2013 ) BNP Paribas USD CZK 7/12/2013 ) Barclays Bank PLC USD NZD 7/12/2013 (8
